FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ Analysis of financial assets and liabilities by measurement basis HSBC At 31 December 2013 Held for trading Designated at fair value Held-to- maturity securities Available- for-sale securities Financial assets and liabilities at amortised cost Derivatives designated as fair value hedging instruments Derivatives designated as cash flow hedging instruments Total US$m US$m US$m US$m US$m US$m US$m US$m Financial assets Cash and balances at central banks - Items in the course of collection from other banks - Hong Kong Government certificates of indebtedness - Trading assets - Financial assets designated at fair value - Derivatives - Loans and advances to banks - Loans and advances to customers - Financial investments - Assets held for sale 22 - 4 - - Other assets - Accrued income - Financial liabilities Hong Kong currency notes in circulation - Deposits by banks - Customer accounts - Items in the course of transmission to other banks - Trading liabilities - Financial liabilities designated at fair value - Derivatives - Debt securities in issue - Liabilities of disposal groups held for sale 1 - Other liabilities - Accruals - Subordinated liabilities - HSBC At 31 December 2012 Held for trading Designated at fair value Held-to- maturity securities Available- for-sale securities Financial assets and liabilities at amortised cost Derivatives designated as fair value hedging instruments Derivatives designated as cash flow hedging instruments Total US$m US$m US$m US$m US$m US$m US$m US$m Financial assets Cash and balances at central banks - Items in the course of collection from other banks - Hong Kong Government certificates of indebtedness - Trading assets - Financial assets designated at fair value - Derivatives - Loans and advances to banks - Loans and advances to customers - Financial investments - Assets held for sale 9 72 - - - Other assets - Accrued income - Financial liabilities Hong Kong currency notes in circulation - Deposits by banks - Customer accounts - Items in the course of transmission to other banks - Trading liabilities - Financial liabilities designated at fair value - Derivatives - Debt securities in issue - Liabilities of disposal groups held for sale 8 23 - Other liabilities - Accruals - Subordinated liabilities - HSBC Holdings Held for trading Designated at fair value Available- for-sale securities Financial assets and liabilities at amortised cost Total US$m US$m US$m US$m US$m At 31 December 2013 Financial assets Cash at bank and in hand - - - Derivatives - - - Loans and advances to HSBC undertakings - - - Financial investments - - - Other assets - - - 10 10 - Financial liabilities Amounts owed to HSBC undertakings - - - Financial liabilities designated at fair value - - - Derivatives - - - Debt securities in issue - - - Accruals - - - Subordinated liabilities - At 31 December 2012 Financial assets Cash at bank and in hand - - - Derivatives - - - Loans and advances to HSBC undertakings - - - Financial investments - - - Other assets - - - 4 4 - Financial liabilities Amounts owed to HSBC undertakings - - - Financial liabilities designated at fair value - - - Derivatives - - - Debt securities in issue - - - Accruals - - - Subordinated liabilities - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
